                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
                               (Civil Division)

__________________________________________
                                                  )
DEBRA VORLEAMESI                                  )
3764 Bel-Pre Road                                 )
Silver Spring, Maryland 20910                     )
                                                  )
              Plaintiff,                          )
                                                  )
       v.                                                              1:19-cv-01561
                                                  ) Civil Action No.: ________________
                                                  )
PATRICK M. SHANAHAN, Acting Secretary,            )
U.S. Department of Defense,                       ) Jury Demanded
                                                  )
              Defendant.                          )
                                                  )
Serve: Patrick M. Shanahan, Acting Secretary      )
U.S. Department of Defense                        )
1000 Defense Pentagon                             )
Washington, D.C. 20301-1000                       )
                                                  )
Serve: Hon. William Barr                          )
Attorney General of the United States             )
United States Department of Justice               )
950 Pennsylvania Avenue, N.W.                     )
Washington, D.C. 20530-1000                       )
                                                  )
Serve: Hon. Jessica Liu                           )
U.S. Attorney for the District of Columbia        )
United States Attorney’s Office                   )
555 Fourth Street, N.W.                           )
Washington, D.C. 20530                            )
                                                  )


                                    COMPLAINT

       COMES NOW the Plaintiff Debra Vorleamesi, by and through undersigned

counsel, and files suit against the named Defendant, and for cause of action states as

follows:
                                   INTRODUCTION

   1. Plaintiff Debra Vorleamesi (“Plaintiff” or “Ms. Vorleamesi”) brings this civil

action pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42

U.S.C. § 2000e, et seq.; the Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Age

Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; and the

Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Rehabilitation Act”); for relief from

discrimination and a hostile work environment based on Age (Sixty (60) years old;

February 1, 1959), and Disability (Physical: Congestive Heart Failure).

   2. Defendant Patrick M. Shanahan (“Defendant” or “Acting Secretary Shanahan”)

discriminated against and subjected Plaintiff to a hostile work environment on the basis of

her Age (Sixty (60) years old; February 1, 1959), and her Disability (Congestive Heart

Failure) during the course of her employment with the Department of Defense (“the

Agency”).

                            JURISDICTION AND VENUE

   3. This Court has jurisdiction pursuant to Title VII, as amended, 42 U.S.C. §§ 2000e-

16, 2000e-5(f)(1) and (3). Further, this Court has jurisdiction over this Complaint because

there is diversity of the parties and a question of federal law is presented. 28 U.S.C. §§

1331 (federal question) and 1332 (diversity).

   4. Venue properly lies within this Court pursuant to 28 U.S.C. § 1391 and 42 U.S.C.

§ 2000e-5(f)(3). Acting Secretary Shanahan is an officer of the Department of Defense

and the Agency, which is headquartered in the District of Columbia. Acting Secretary

Shanahan performs a significant amount of his official duties in the District of Columbia

and resides, for the purposes of venue, within the District of Columbia. See, e.g., Bartman




                                            2
v. Cheney, 827 F.Supp. 1 (D.D.C. 1993) (holding that the Secretary of Defense resides in

the District of Columbia for the purposes of 28 U.S.C. § 1391).

                                       PARTIES

   5. Plaintiff is currently domiciled at 3764 Bel-Pre Road, Silver Spring, Maryland

20910. At all relevant times, Plaintiff was an employee of the Department of Defense.

Plaintiff is a resident of Montogomery County, Maryland and a United States citizen.

   6. Acting Secretary Shanahan is being sued in his official capacity as the Acting

Secretary for the United States Department of Defense.

   7. Defendant is subject to suit for the negligent, discriminatory, wanton, willful or

wrongful acts and/or omissions of employees or agents of Defendant; in addition,

Defendant is the employer of persons who have committed negligent, discriminatory acts

and/or omission against Plaintiff within the course and scope of their employment.

Therefore, Defendant is liable pursuant to the doctrine of Respondeat Superior.

                           EXHAUSTION OF REMEDIES

   8. Plaintiff has exhausted all of her administrative remedies.

   9. On September 24, 2018, Plaintiff filed an informal complaint of discrimination and

hostile work environment based on Age and Disability with an Agency EEO counselor.

   10. On November 2, 2018, after the Agency issued a Notice of Right to File a Formal

Complaint of Discrimination, dated October 24, 2018, Plaintiff timely filed a formal EEO

complaint complaining of the discriminatory and harassing actions at issue herein.

   11. On February 27, 2019, the Agency issued a Final Agency Decision dismissing

Plaintiff’s complaint.




                                            3
   12. The Plaintiff appeal rights provides that a Complainant who has filed an individual

complaint is authrozed under Title VII, the ADEA, and the Rehabilitation Act to file a civil

action in an appropriate United States District Court within 90 calander days of receipt of

the final agency action, if no appeal has been filed.

   13. Plaintiff now timely files this action pursuant to the 29 C.F.R. § 1614.407(a).

                                           FACTS

   14. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

   15. Plaintiff was employed by the Agency from October 2000 to August 9, 2018 as a

Pharmacy Technician, GS-0661-06, with the Directorate for Clinical Support, Department

of Pharmacy, Walter Reed National Military Medical Center in Bethesda, Maryland.

   16. During the relevant time period, Plaintiff’s direct supervisor was James Chen,

Supervisory Pharmacist (Asian) (Male).

   17. In 2008, Plaintiff informed the Defendant that she suffered from a severe medical

disability (Congestive Heart Failure).

   18. Due to this disability, Plaintfiff was hospitalized approximately twelve (12) times

in 2017, causing her to use unscheduled leave.

   19. On December 13, 2017, Mr. Chen issued Plaintiff a Notice of Leave Restriction,

severely limiting her use of unscheduled leave.

   20. From April 26, 2018 through May 22, 2018, Plaintiff continuously informed her

supervisor, Mr. Chen, that she was experiencing complications from congestive heart

failure, a previously reported and well-documented disability, and that due to these

complications she would require hospitalization.




                                              4
   21. At no point during the relevant time period did the Defendant inquire, offer, or

suggest that the Plaintiff apply for and/or use up to 12 weeks of unpaid leave as required

by the Family Medical Leave Act.

   22. At no point during the relevant time period did the Defendant initiate the reasonable

accommodation interactive process to assist the Plaintiff in dealing with her disability, even

though they (1) knew she had a disability, 2) knew she was experiencing workplace

problems because of the disability, and (3) knew her disability prevented her from

requesting a reasonable accommodation, as required by the ADA.

   23. On June 12, 2018, despite Plaintiff’s efforts to place the Defendant on notice

regarding her impending hospitalization, Mr. Chen issued Plaintiff a Notice of Proposed

Removal for allegedly being Absent Without Leave (AWOL) during the time period in

which she was hospitalized due to her disability.

   24. On August 9, 2018, Plaintiff was coerced into accepting a Negotiated Settlement

Agreement, which required that Plaintiff voluntarily resign from the Agency. Plaintiff was

not given an opportunity to seek or consult with counsel prior to signing the agreement,

and was not informed of her rights under the Older Workers’ Benefit Protection Act

(OWBPA), in violation of the ADEA.

   25. Plaintiff believes that her Age and her Disability were factors in this decision.

   26. Upon information and belief, similarly situated employees of a different protected

class are not subjected to the same foregoing harassment/hostile work environment and

unlawful discrimination by management officials.

                                  CAUSES OF ACTION

                                   COUNT ONE
                 Age Discrimination in Employment Act, as amended,



                                              5
                               29 U.S.C. § 621, et seq.
                    (Employment Discrimination on the Basis of Age)

    27. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

    28. Plaintiff is Sixty (60) years old and, as such, is a member of a protected class.

    29. As an employee of Defendant, Plaintiff was treated differently and subjected to

disparate and harassing treatment in comparison to younger employees that Defendant

employed.

    30. The Defendant unlawfully coerced the Plaintiff to sign a Negotiated Settlement

Agreement, which required Plaintiff to voluntarily resign from the Agency, without being

given an opportunity to seek or consult with counsel, and not being informed of her rights

under the Older Workers’ Benefit Protection Act (OWBPA), in violation of the ADEA.

    31. Defendant has subjected Plaintiff to adverse employment actions, including the

adverse actions alleged herein, and otherwise deprived Plaintiff of her rights as enjoyed by

her younger coworkers.

    32. Defendant’s unlawful conduct negatively impacted the terms, conditions and

privileges of Plaintiff’s employment because it resulted in the loss of her employment and

all the associated benefits.

    33. The reason(s) proffered for Defendant’s unlawful conduct, including that the

adverse actions taken against Plaintiff were to promote the efficiency of the service, are

not legitimate and would be pretext for its discriminatory conduct.

    34. Defendant knew at all times during the events described throughout this Complaint

that Plaintiff was at least forty (40) years old.




                                               6
   35. Plaintiff has been treated differently and subjected to different terms and conditions

of her employment due to her Age (Sixty (60) years old; February 1, 1959).

   36. Defendant has deprived Plaintiff of employment, workplace benefits and otherwise

adversely affects her status as an employee because of her Age (Sixty (60) years old;

February 1, 1959).

   37. Other employees who were similarly situated, but are members of a different

protected class than Plaintiff, have been treated more favorably than Plaintiff in the terms

and conditions of employment.

   38. Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless

and in callous disregard of the rights of Plaintiff because of her Age (Sixty (60) years old;

February 1, 1959).

   39. As a direct and proximate cause of Defendant’s conduct alleged in this Complaint,

Plaintiff suffered, and continues to suffer, from harm, injury and monetary damages –

including but not limited to past and future loss of income, benefits, career opportunities,

expenses and costs – and is entitled to all available legal and equitable remedies.

   40. Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature.

   41. Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated without Plaintiff contributing in

any way thereto.


                                     COUNT TWO
                        Rehabilitation Act of 1973, as amended,
                                29 U.S.C. § 701, et seq.
                         (Discrimination based on Disability)




                                             7
   42. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

   43. Plaintiff suffers from congestive heart failure, a disability that has been well-

documented with the Agency and, as such, is a member of a protected class.

   44. Plaintiff’s medical condition substantially limits major life activities; namely her

ability to stand for any period of time, as well as severe recurring chest pains which

significantly affected her breathing.

   45. Plaintiff’s condition is permanent.

   46. Plaintiff was subjected to the materially adverse employment actions asserted

herein. Any reason proffered would not be legitimate, and it would be pretext.

   47. Prior to the allegations herein being asserted, Defendant was aware that Plaintiff

suffered from congestive heart failure.

   48. As an employee of Defendant, Plaintiff was treated differently and subjected to

different terms and conditions of employment due to her disability.

   49. Defendant intentionally discriminated against Plaintiff because of her disability.

   50. Defendant limited, segregated and classified Plaintiff in a way which deprived her

of employment because of her disability.

   51. Other employees who were similarly situated, but members of a different protected

class than Plaintiff, have received different terms and conditions of employment.

   52. Plaintiff believes that she was subjected to the adverse employment actions alleged

herein based on upon her disability.

   53. By failing to recognize Plaintiff’s disability, Defendant acted with malice or with

reckless or callous indifference to Plaintiff’s complaints.




                                              8
   54. Due to Defendant’s actions, Plaintiff was humiliated, embarrassed and made to

endure a great amount of pain and suffering, and her injury is permanent in nature.

   55. Plaintiff has incurred lost wages, loss of reputation and loss of career opportunities

now and into the future, and all of the other losses stated without Plaintiff contributing in

any way thereto.


                                      COUNT THREE
                   Title VII of the Civil Rights Act of 1964, as amended,
                                  42 U.S.C. § 2000e, et seq.
                                (Hostile Work Environment)

   56. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

   57. As a result of Plaintiff’s protected status, Plaintiff’s supervisors routinely engaged

in a persistent pattern of severe and pervasive harassment as set forth herein, which created

a hostile and offensive workplace environment.

   58. Plaintiff was regularly and continually subjected to harassing conduct that included

being issued a Notice of Leave Restriction, which created a hostile and abusive work

environment.

   59. Defendant’s failure to inquire, offer, or suggest that the Plaintiff apply for and/or

use up to 12 weeks of unpaid leave under the Family Medical Leave Act created a hostile

and abusive work environment.

   60. Defendant’s failure to initiate the reasonable accommodation interactive process to

assist the Plaintiff in dealing with her disability, even though they (1) knew she had a

disability, 2) knew she was experiencing workplace problems because of the disability, and




                                             9
(3) knew her disability prevented her from requesting a reasonable accommodation, as

required by the ADA, created a hostile and abusive work environment.

   61. Defendant’s unlawful coercion of the Plaintiff to force her to sign a Negotiated

Settlement Agreement, which required Plaintiff to voluntarily resign from the Agency,

without being given an opportunity to seek or consult with counsel, and not being informed

of her rights under the Older Workers’ Benefit Protection Act (OWBPA), in violation of

the ADEA, created a hostile and abusive work environment.

   62. Plaintiff believes that she was subjected to a hostile work environment based on her

Age (Sixty (60) years old; February 1, 1959), and Disability (congestive heart failure).

   63. Defendant’s unlawful conduct was unwelcome.

   64. Defendant’s deliberate conduct of the adverse actions referred to throughout this

Complaint created a hostile and abusive work environment.

   65. Plaintiff was subjected to harassment because of her protected status, and it

unreasonably interfered and affected a term, condition, or privilege of Plaintiff’s

employment.

   66. Defendant knew or should have known of the harassment. Defendant failed to

adequately investigate the harassment and took no effective, immediate or remedial action.

Despite Plaintiff’s complaints, the harassment continued unabated.

   67. By failing to recognize Plaintiff’s Age and Disability, Defendant acted with malice

or with reckless or callous indifference to Plaintiff’s complaints.

   68. As a direct and proximate cause of Defendant’s conduct alleged in this Complaint,

Plaintiff suffered, and continues for suffer, from harm, injury and monetary damages –




                                             10
including but not limited to past and future loss of income, benefits, career opportunities,

expenses and costs – and is entitled to all available legal and equitable remedies.

   69. Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature. Defendant’s treatment and actions

were ongoing.

   70. Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated without Plaintiff contributing in

any way thereto.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Honorable Court;

                a. Award compensatory damages as permitted by statute;

                b. Award lost wages (back pay / front pay) with interest;

                c. Award reasonable attorney fees, costs, and expenses incurred for this
                   action;

                d. Order Defendant to rescind Plaintiff’s Notice of Proposed Removal
                   issued on June 12, 2008

                e. Order Defendant to convert Plaintiff’s Voluntary Resignation to a
                   Medical Retirement;

                f. Award equitable, declaratory, and injunctive relief; and

                g. Award such other and further relief as this Honorable Court deems just
                   and proper.

                                 EQUITABLE RELIEF

   71. Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or allegations

contained within the preceding paragraphs, as fully set forth herein.




                                             11
   72. Because of the actions alleged herein, the continued employment of the supervisors

at issue herein without training in equal employment opportunity law, rules and

regulations, present clear and present dangers to the employees of Defendant and could

result in further illegal actions on the part of Defendant, by and through their respective

agents, servants and employees.

       WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

               a.    Order Defendant to institute a policy and procedure to be implemented

                     against discrimination;

               b.    Equal Employment Opportunity training for Defendant and the

                     supervisory officials at issue herein;

               c.    Supervisory training for the supervisors at issue herein; and

               d.    Such other and further relief as this Court deems just and proper.

                                     JURY DEMAND

   73. Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all issues so triable.



                                                Respectfully submitted,



                                       By:     ___________________________
                                               A. MARQUES PITRE, Partner
                                               Pitre & Associates, LLC
                                               Ronald Reagan Building and
                                               International Trade Center
                                               1300 Pennsylvania Avenue, N.W., Suite 700
                                               Washington, DC 20004
                                               Phone: 202-204-3006
                                               Direct: 202-840-6797
                                               Email: ampitre@ampitreassociates.com

                                                Counsel for Plaintiff



                                               12
